Opinion filed July 30, 2009




                                             In The


   Eleventh Court of Appeals
                                           ___________

                                      No. 11-09-00108-CV
                                          __________

                         JAMES ANDREW LANCE, Appellant

                                                V.

                     DEBORAH ELIZABETH LANCE, Appellee


                              On Appeal from the 231st District Court

                                      Tarrant County, Texas

                               Trial Court Cause No. 231-427331-07


                              MEMORANDUM OPINION
       The parties have filed in this court a motion to set aside the judgment and remand the cause
to the trial court for disposition pursuant to an agreement. The motion is granted.
       The judgment of the trial court is reversed, and the cause is remanded to the trial court.


                                                             PER CURIAM
July 30, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.